Claims 1 to 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is intended by “overall viscosity” of an organopolysiloxane and how this differs, or if at all, from viscosity.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6 to 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. in view of Craig.
	Kennedy et al. teach an oil in water emulsion that includes organopolysiloxane having a viscosity as claimed, meeting (A), a surfactant and water.  See for instance paragraphs 5 to 11, paragraphs 206 to 211 and 248 to 258.  Note that both the silicone polyether B) and the co-surfactant D) meet the requirement of the claimed surfactant such that the amount in these component in Kennedy et al. meet the required amount of (B).  Also note that the amounts of 5 to 700 parts water for every 100 parts (A) and (B) (paragraph 259) is an amount that overlaps to a significant degree with the claimed amount of water such that one having ordinary skill in the art would have anticipated and/or found such an amount obvious.
	As such the specific components (A) to (C) are taught by Kennedy et al. in amounts which either anticipate or render obvious that claimed.  As for the specific particle size requirement, see paragraph 167 which teaches a specific range of .3 to 5 micron average particle size which meets that claimed.  
	This differs from that claimed in that it does not teach the particle size distribution requirement as claimed, nor does it teach the apparent viscosity.  
	Regarding the first difference, the Examiner notes that having a narrow particle size distribution is known to provide many benefits to a silicone emulsion.  See for instance column 1, lines 25 and on, in Craig which indicates that particle size control can be critical to obtain optimum performance, particularly in the personal care industry.  This includes improved polysiloxane deposition and film formation (column 2, lines 4 to 6).  
	From this one having ordinary skill in the art would have found it obvious to minimize the particle size distribution in the silicone emulsion of Kennedy et al. in an effort to optimize the resulting properties associated therewith, in view of the fact that Craig teaches the benefits thereof.  While this does not specifically teach the require-ment of 10 times the average and less than 5.0% by volume requirements, it does give the skilled artisan motivation to optimize the particle size distribution.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	Regarding the second difference, note that the siloxane in Kennedy et al. meets this requirement and, since it does not depolymerize or break down, it follows that the oil phase maintains its viscosity or plasticity.
	In this manner claim 1 is rendered obvious.
	For claims 2 and 3 see paragraphs 76 and on in Kennedy et al.  Note for instance that Example 1, paragraph 286, uses a siloxane with a viscosity of 20 million.
	For claim 4, note that such oligomers are not mentioned in Kennedy et al. such that they would be expected to be absent. On the other hand, if present, such oligomers would be impurities that the skilled artisan would have expected to be in a negligible or small amount.  
	For claims 6 to 10 see paragraphs 200 to 202 which teach personal care compositions, fiber treating compositions and coatings.
	For claim 11 note that paragraph 159 teaches various mixing apparatuses for preparing the emulsion including specific vertical batch mixers (conical screw) as well as numerous mixers that include vertical mixers (double planetary, ribbon, banbury).  From this the skilled artisan would have been motivated to use a vertical batch mixer in the preparation of the emulsion in Kennedy et al.
	For claim 13 note that the organopolysiloxane therein does not undergo polymer-ization during emulsification.

Claims 1 to 4, 6 to 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al.
	This rejection uses a different rejection rationale than that supra.
	As it appears from the claims, the method of claim 11 will result in the product of claim 1.  From this it will follow that, if the prior art teaches the same method, it will result in the same product.  
	Kennedy et al. teach an oil in water emulsion that includes organopolysiloxane having a viscosity as claimed, meeting (A), a surfactant and water.  See for instance paragraphs 5 to 11, paragraphs 206 to 211 and 248 to 258.  Note that both the silicone polyether B) and the co-surfactant D) meet the requirement of the claimed surfactant such that the amount in these component in Kennedy et al. meet the required amount of (B).  Also note that the amounts of 5 to 700 parts water for every 100 parts (A) and (B) (paragraph 259) is an amount that overlaps to a significant degree with the claimed amount of water such that one having ordinary skill in the art would have anticipated and/or found such an amount obvious.
	As such the specific components (A) to (C) are taught by Kennedy et al. in amounts which either anticipate or render obvious that claimed.  As for the specific particle size requirement, see paragraph 167 which teaches a specific range of .3 to 5 micron average particle size which meets that claimed.  
	This differs from that claimed in that it does not teach the particle size distribution requirement as claimed, nor does it teach the apparent viscosity.  
	Note that the process by which the claimed product is prepared, as found in claim 11, requires only emulsifying the component (A) using component (B) in component (C) in a vertical batch mixer.  From claim 11 no other process steps are required to form the claimed emulsion.   
	Note that paragraph 159 teaches various mixing apparatuses for preparing the emulsion including specific vertical batch mixers (conical screw) as well as numerous mixers that include vertical mixers (double planetary, ribbon, banbury).  From this the skilled artisan would have been motivated to use a vertical batch mixer in the preparation of the emulsion in Kennedy et al.
	From this one having ordinary skill in the art would have expected the properties as claimed, the particle size distribution requirements and the apparent viscosity, to be an inevitable result of the same process in Kennedy et al.  
	For the dependent claims, note the sections of Kennedy et al. that are cited in the rejection above, as it applies.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. alone or in view of Craig as applied to claims 1 and 11 above, and further in view of NANOVisK product sheet.
	The teachings in Kennedy et al. alone and in view of Craig and how they apply to claims 1 and 11 are noted supra.  This does not teach the specific mixer requirements as claimed.  As noted in paragraph 51 of the instant specification, the NANOVisK vertical mixer meets these requirements.
	The NANOVisK product sheet teaches that such a mixer is known in the art and is commercially available. This also teaches various benefits of the mixer including the fact that it is applicable for high viscosity beyond 1,000,000 cp (which the silicones in Kennedy et al. are) and has enhanced mechanical strength.  
	As such, given the fact that NANOVisK is a known mixer that is useful for high viscosity mixing, one having ordinary skill in the art would have been motivated to use such a mixer as the mixer in Kennedy et al. with the expectation of obtaining a useful and predictable silicone emulsion. In this manner claim 11 is rendered obvious.

Claim 5 is neither taught nor suggested by the prior art.  The teachings in Kennedy et al. refer to an optional co-surfactant, as found in paragraphs 192 and on, but there is nothing that teaches or suggests such a combination of surfactants in the amounts as claimed.  This is true particularly when considered in combination with the specific requirements already found in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/7/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765